Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


2.	Claims 1-19 are objected to because of the following informalities:  
In claim 1, line 3, “draws” is awkward and it is suggested it be changed to --  forms  -- as described in the specification. 
In claim 3, line 2, “interior” should be changed to --  internal  -- so as to be consistent with claim 1. 
  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori (U.S. 2010/0296834).
	Omori teach an image forming apparatus comprising an image carrier 300, an exposure device 310 to form an electrostatic latent image on the image carrier, a developing device 320 having a developing roller 321 that supplies the latent image with developer to form a toner image on the image carrier, and a processor S for controlling the image carrier, exposure device and developing device. The image forming apparatus (see Fig.7)  further includes a “fume prevention plate” 800 which covers the internal space of the developing device 320 (space within the developing device), a suction duct 803 as a passage between the plate 800 and the bottom of the developing device 329, an air suction device (par. 100) to create a suction within the duct to prevent the interior of the image forming apparatus from being contaminated (by toner scattering outside the developing unit – see par.6,13. The “fume prevention plate” includes a slit 809 in which a movable member 810 can slide between first and second positions (see Fig. 9, par. 103-104). 
Regarding claim 2, the processor S controls the position of the movable member according to the toner dispersion amount (par. 103-104).
Regarding claim 16, when the movable member 810 is inserted more into the path of the duct (second position), the cross-sectional area of the flow path downstream of the movable member is decreased (in Fig.9, the cross-sectional area of the flow path downstream of the movable member 810 is smaller than if the movable member were moved to a position out of the duct – rightward in Fig.9). 



4.	Claims 3-15,17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-15, a suction mode to suck the internal space of the developing device through the suction duct not during the time of image formation when the movable portion is at the second position is not taught or suggested by the prior art of record.
	Regarding claims 17-19, the movable portion being disposed along a developing carrier disposed within the internal space is not taught by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Park et al. discloses a movable member is association with a suction duct of a developing device. Chappell, Saito et al., Kuramoto et al., and Iwata et al. (JP’164) all teach various suction devices connected to developing device that are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852